Citation Nr: 1716812	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  06-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for right knee meniscectomy, traumatic arthritis, currently evaluated at 20 percent disabiling.

2.  Entitlement to an effective date earlier than September 17, 2004, for the award of a 10 percent rating for painful surgical scars, status-post right knee meniscectomy.

3.  Entitlement to an initial evaluation greater than 50 percent prior to April 30, 2016, and 70 percent disabling thereafter, for mood disorder.

4.  Entitlement to service connection for lumbar spine arthritis, to include as secondary to service-connected right knee meniscectomy, traumatic arthritis.

5.  Entitlement to service connection for myoclonus, to include as secondary to service-connected right knee meniscectomy, traumatic arthritis.

6.  Entitlement to service connection for a right hip arthritis, to include as secondary to service-connected right knee meniscectomy, traumatic arthritis.

7.  Entitlement to service connection for a left hip arthritis, to include as secondary to service-connected right knee meniscectomy, traumatic arthritis.

8.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected right knee meniscectomy, traumatic arthritis.

9.  Entitlement to a total disability rating for compensation purposes (TDIU) prior to April 30, 2016.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A November 2004 rating decision, in pertinent part, granted the Veteran's claim of service connection for right knee scar, status post meniscectomy, and assigned a 10 percent disability rating, effective September 17, 2004.  A March 2005 rating decision, in pertinent part, denied the Veteran's claim of entitlement to a TDIU.  A November 2013 rating decision, in pertinent part, granted the Veteran's claim of entitlement to service connection for a mood disorder, secondary to his service-connected right knee disability, and assigned a 30 percent disability rating, effective August 10, 2012.  Further, this rating decision also denied the Veteran's claims of entitlement to service connection for myoclonus, and continued the previous denial of service connection for a low back disability, left knee disability, and bilateral hip disability.

This appeal is shaped by a somewhat complex procedural background involving the related prior appeals of this Veteran.  In October 1980, the Veteran filed a claim of entitlement to an increased rating, as well as a claim of entitlement to a temporary total rating under either Paragraph 29 or Paragraph 30, for his right knee disability.  In a December 1980 rating decision, the RO denied the Veteran's increased rating claim and then informed him that his disability rating would be decreased from 10 percent to noncompensable, effective March 1, 1981.  In January 1981, the Veteran submitted a statement requesting the RO to "reconsider your decision of recent date which you intent to reduce my service-connected rating from 10 percent to 0 percent.  I also ask that you reconsider granting me an increased rating above the 10 percent rating that I now receive."  The RO did not interpret this statement as a notice of disagreement (NOD), but rather as a request for reconsideration, and, as a result, issued another rating decision confirming its previous denial of the claim.

The Board notes that, beginning in 1964 and until 1992, VA regulations consistently included the instruction that an NOD "should be in terms which can be reasonably construed as evidencing a desire for review of that determination," but they did not require that this element be met in order to constitute an NOD.  38 C.F.R. §§ 19.118 (1991); 19.113 (1968); 19.1a (1964).  In 1992, the Secretary promulgated the current requirement found in § 20.201 that an NOD must contain a claimant's expression of intent to appeal.  See Gallegos v. Principi, 283 F.3d 1309, 1313-14 (Fed. Cir. 2002).  Consequently, the requirement that a claimant show a "desire for appellate review" in order for a document to constitute an NOD was not in effect in 1981 when the Veteran submitted his letter.

Upon review of the Veteran's January 1981 correspondence, the Board concludes that it satisfied the requirements then in effect for a valid NOD because it clearly expressed dissatisfaction with the RO's December 1980 determination.  See 38 U.S.C.A. § 4005 (b)(1) (1962); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (stating that to determine whether a written communication constitutes an NOD, the Court looks at both the actual wording of the communication and the context in which it was written); see also Jarvis v. West, 12 Vet. App. 559, 561-62 (1999) (holding that VA must liberally construe all filings by a claiming, including any documents that may constitute an NOD).  Contrary to the earlier interpretation, the Board finds that the Veteran's use of the word "reconsider" does not prevent a conclusion that his statement was an expression of dissatisfaction of disagreement with the RO decision.  See Robinson v. Peake, 21 Vet. App. 545, 554 (2008) (noting that "where a lay person uses a term of art, the Board should still read the whole submission critically rather than assuming the language was used correctly").

As the Veteran timely filed an NOD to the December 1980 rating decision, the RO was required to issue a Statement of the Case.  See 38 U.S.C.A. § 7105(b)(1), (d)(1) (once a claimant files a timely NOD with an RO decision and a disagreement still exists after further development, the Secretary must prepare a Statement of the Case (SOC)).  Here, the record on appeal does not indicate that the RO issued an SOC.  The RO's failure to issue an SOC rendered the Veteran unable to file a formal appeal to the Board and, therefore, the December 1980 RO decision never became final.  See Myers v. Principi, 16 Vet. App. 228, 236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (where VA failed to furnish the veteran with an SOC, the RO decision did not become final and the claim remains pending).

Accordingly, the Board finds that the December 1980 RO decision is not final, and the Veteran's October 1980 claim of entitlement to an increased rating for his right knee disability remains pending and unadjudicated.  The Board notes that the subsequent rating decisions issued by the RO, which have granted and/or denied increased ratings for the Veteran's right knee disability, have not subsumed the pending, unadjudicated October 1980 claim in this instance.  When an SOC as not been issued, a remand is warranted to remedy this procedural defect.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the Board finds that remanding this claim to the AOJ for the issuance of an SOC is not warranted, because the Veteran received an SOC in response to his December 2013 claim of entitlement to an increased rating for his right knee disability.

In October 2009, after determining that sufficient evidence had been received to reopen claims of entitlement to service connection for bilateral hip arthritis and left knee arthritis, secondary to a service-connected right knee disability, the Board denied the Veteran's claims of entitlement to service connection for bilateral hip arthritis, left knee arthritis, and lumbar spine arthritis.  The Board also remanded the Veteran's claim of entitlement to a TDIU for further development.  In June 2012, the Board denied the Veteran's motion to vacate the prior October 2009 decision.

The Veteran appealed the Board's June 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in August 2013, which indicated that the Board erred by failing to adequately discuss the November 2009 VA examiner's rationale regarding how the Veteran's level of education allowed him to perform sedentary work.  By an order dated in August 2013, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.  The Board remanded the Veteran's claim in April 2014 for further development.  

In a June 2016 rating decision, the RO granted the Veteran's claim of entitlement to a TDIU, effective April 30, 2016.  As the Veteran is seeking entitlement to a TDIU for the entire appeal period, the June 2016 rating decision does not represent a total grant of benefits sought on appeal.  Therefore, the claim of entitlement to a TDIU, prior to April 30, 2016, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, in its June 2016 rating decision, the RO granted an increased disability rating of 50 percent, effective August 10, 2012, and a 70 percent disability rating from April 30, 2016 for the Veteran's service-connected mood disorder.  As the increased rating awarded by the RO did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  Id.

In 2007, the Veteran testified before the undersigned Veterans Law judge at a Travel Board hearing.  A transcript of the hearing is of record.  The Board notes that the Veteran testified before a Decision Review Office (DRO) in March 2005 and again in August 2006.  A transcript of these proceedings are also of record.

The issues of entitlement to an increased disability rating for right knee menisectomy, traumatic arthritis and entitlement to service connection for myoclonus, to include as secondary to service-connected right knee meniscectomy, traumatic arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the issue of entitlement to service connection for painful surgical scars was raised in his October 24, 1980 claim of entitlement to an increased rating for right knee menisectomy.

2.  The evidence supports a finding that the Veteran's current left knee, bilateral hip, and lumbar spine arthritis are proximately due to or a result of his service-connected right knee meniscectomy, traumatic arthritis.

3.  Prior to April 30, 2016, the Veteran's mood disorder most closely approximates an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

4.  Since April 30, 2016, the Board finds that the Veteran's mood disorder has not resulted in total occupational and social impairment.

5.  The Veteran first met the percentage requirements for consideration for a TDIU as of August 10, 2012, and the evidence of record reflects that the Veteran was unemployable due to his service-connected disabilities as of August 10, 2012.



CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 24, 1980, but no earlier, for a 10 percent disability rating for painful surgical scars, status-post right knee meniscectomy, have been met.  38 U.S.C.A. §§ 1131, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.160, 3.400 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for lumbar spine arthritis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right hip arthritis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left hip arthritis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for an initial evaluation greater than 50 percent prior to April 30, 2016, and 70 percent disabling thereafter, for mood disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9435 (2016).

7.  The criteria for an earlier effective date of August 10, 2012, but no earlier, for a TDIU, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2013.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing an SOC in March 2006 (TDIU) and June 2016 (increased rating, earlier effective date, and service connection), as well as a supplemental statement of the case (SSOC) in October 2006, September 2010, and June 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical treatment records, private medical records, buddy statements, and his contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with numerous VA examinations, to include in July 1999, October 2004, November 2004, January 2005, November 2009, September 2013, November 2013, December 2014, and in April 2016.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date for 10 percent for Surgical Scars

The Veteran seeks an earlier effective date for the grant of 10 percent for painful surgical scars, status-post right knee meniscectomy.  Specifically, the Veteran contends that he should be granted an earlier effective date, because he has had a painful scar since undergoing his first, of many, right knee meniscectomy.
Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date for an award of disability compensation based on direct service connection is the day following separation from active service or the date entitlement arose, if claim is received within 1 year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2).  The date of an increased evaluation is the date of claim or the date of increase whichever is later or the date it is factually ascertainable that an increase occurred if a claim is received within one year of such increase, otherwise the date of claim.  38 C.F.R. § 3.400 (0)(1)(2).  Painful scar on objective demonstration warrants a 10 percent evaluation. 38 C.F.R. Part 4, Diagnostic Code 7804 (1980).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160 (c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

Here, the Veteran separated from active duty in July 1976.  He subsequently filed a claim of entitlement to service connection for status-post right knee menisectomy in July 1976, which was within a year from discharge.  Service connection for right knee injury, right medial menisectomy, was granted in August 1976.  No further correspondence regarding his right knee disability was received from the Veteran until June 1978 when he filed an increased rating claim.  The Veteran did not perfect an appeal and, therefore, the August 1976 rating decision became final.

In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, the Veteran is not entitled to an effective date back to July 1976, the date he initially filed a claim of entitlement to service connection for right knee menisectomy.

As the current effective date of service connection for the Veteran's painful surgical scars was based upon the date of his September 2004 claim of entitlement to service connection for painful surgical scars, status post right knee menisectomy, the next question before the Board is whether there are any earlier, non-final, applications upon which an earlier effective date of service connection may be granted.

As discussed above, the Veteran's October 24, 1980 claim of entitlement to an increased rating for his status post right knee menisectomy is still pending.  A review of the evidence reveals that during a November 2014 VA examination, the examiner indicated that the Veteran originally suffered a torn meniscus due to an injury sustained in the military and then subsequently had surgery, which resulted in a residual painful scar.  At this examination, the Veteran reported a painful scar, knee pain, swelling, instability, locking up, weakness, and decreased weight bearing from his original injury in 1975 to the present.

The Board notes that the record reveals that the Veteran underwent surgery on his right knee on several occasions, including in October 1980.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 5107.  Accordingly, after resolving all doubt in favor of the Veteran, the Board finds that the Veteran raised the issue of entitlement to a compensable evaluation for painful surgical scars in his October 24, 1980 claim.

For these reasons, the Board finds that an effective date earlier than September 17, 2004, for the grant of 10 percent for painful surgical scars, status-post right knee meniscectomy is warranted.  38 U.S.C.A. § 5107.  Accordingly, an earlier effective date of October 24, 1980, but no earlier, for a 10 percent disability rating for painful surgical scars, status post right knee meniscectomy, is granted.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Veteran is seeking service connection for bilateral hip, left knee, and lumbar spine arthritis.  Initially, the Board notes that the Veteran has not claimed that his left knee, bilateral hip, and lumbar spine arthritis were incurred in, or aggravated by, service, but has instead asserted that these disabilities are each due to his service-connected right knee meniscectomy with traumatic arthritis.

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if they manifest to a compensable degree within one year of separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.309.  In this case, the Veteran was diagnosed with left knee arthritis in 1999, bilateral hip arthritis in 2002, and lumbar spine arthritis in 2002.  Therefore, as a result of the Veteran's bilateral hip, left knee, and lumbar spine arthritis not manifesting until decades after service, well beyond the permissible presumptive period, service connection for these disabilities on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The evidence of record establishes that the Veteran was diagnosed with left knee arthritis in 1999, bilateral hip arthritis in 2002, and lumbar spine arthritis in 2002.  See April 2016 VA Examinations.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's left knee, bilateral hip, and lumbar spine arthritis and his active military service, neither the Veteran's contentions, nor any evidence of record suggests that the Veteran's bilateral hip disability, left knee disability, or low back disability was incurred in, or aggravated by his service.  The Veteran's contentions are clear and specific: he contends that these disabilities are due to his service-connected right knee meniscectomy with traumatic arthritis.  Accordingly, as the preponderance of the evidence is against a finding that these disabilities were incurred in, or aggravated by service, entitlement to service connection on a direct basis for a bilateral hip disability, left knee disability, and low back disability is not warranted.

Service connection may alternatively be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability or injury, or aggravated by such.  38 C.F.R. § 3.310; see also Allen v. Brown, 8 Vet. App. 374 (1995).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.
As noted above, the Veteran has a current disability of bilateral hip, left knee, and lumbar spine arthritis.  Further, the Veteran is currently service-connected for right knee meniscectomy with traumatic arthritis.  Therefore, the last element before the Board is to determine whether there is medical nexus evidence establishing a connection between the service-connected disability and the current disability.

By way of history, the Veteran's service treatment records reflect that he injured his right knee in 1975.  In 1976, he underwent a menisectomy.  VA granted service connection for this disability upon the Veteran's discharge from service in July 1976.  The Veteran's post-service medical records show that his right knee continued to cause him problems after leaving service.  A 1978 medical record notes that he wore a knee brace on his right knee.

A February 1986 private medical record documents that the Veteran reported complaints of his right knee popping, which is loud with burning pain, aching joint, pain in the back of his leg, and his knee giving way.  The doctor indicated that on examination his gait appears to be satisfactory, including tiptoe and heel gait.  The doctor noted that the Veteran was prescribed a knee brace.

A February 1990 VA medical record documented the Veteran's gait as grossly normal.  X-rays were performed on both knees, which showed degenerative joint disease of the right knee and indicated that the Veteran's left knee was normal.

A November 1995 consultation report notes that the Veteran had a history of right knee surgery and now has left knee symptoms of popping, clicking, and giving way.  The Veteran reported a history of his left knee giving way over the past year or so and instability in his left knee.  The doctor indicated a possible meniscal tear.

A January 1996 MRI revealed a meniscal tear involving the anterior horn of the lateral meniscus of the left knee.  The MRI also revealed findings consistent with mucoid degeneration, questionable loose body within the medial compartment of the left knee, and mild degenerative changes.

A January 1996 orthopedic follow-up notes that the Veteran has a long history of bilateral knee pain and was status post right knee "ligament" reconstruction, right medial menisectomy, and right arthroscopy.  The medical personnel noted that the left knee has had symptoms of popping, clicking, and giving way, with no previous history.  The medical personnel also noted a history of trauma at work a year ago.

The Board notes that the January 1996 orthopedic follow-up is the only evidence of record that indicates a history of trauma sustained at work.  In fact, neither the Veteran nor any of the numerous medical opinions of record discuss such an incident.  Further, it is unclear if the January 1996 record is stating that any trauma was to the right or left knee.  Thus, this record has diminished probative value.

A January 1997 VA medical record notes that the Veteran underwent surgery on his right knee in December 1996.

An August 1998 medical record notes that the Veteran has a longstanding problem with his hips and knees.  The record documents that the Veteran recently had lumbar spine x-rays obtained that revealed severe degenerative changes in his hips.  The Veteran reported that his worse joint was his right knee, then his left knee, then the right hip, then the left hip.  The doctor indicated that the Veteran walks with a limp, has pain in his groin, and frequently uses a cane for ambulation.  After reviewing the MRI scan from 1996 and recent lumbar spine x-rays from 1998, the doctor identified severe DJD of the bilateral hips with bone-on-bone contact, moderately severe DJD of the right knee, and a possible medial meniscal tear in the left knee.  The doctor stated that much of the Veteran's knee pain may be referred from his hips "because they are truly the worse joints on x-ray."

An April 1999 private record notes that the Veteran has severe degeneration of the right knee and it was recommended that he have a total knee replacement.

Regarding the lumbar spine, an October 2002 VA medical record documents an impression of minimal spondylosis at L3-4 with preservation of disc spacings.

Regarding the right and left knees, an October 2002 VA medical record notes mild degenerative changes in all three joint compartments of the left knee with minimal medial joint space narrowing.  The record also documents moderate degenerative disease of the medial, lateral, and patellofemoral joint compartments, as well as mild to moderate medial joint space narrowing of the right knee.

Regarding the hips, an October 2002 VA medical record notes severe superolateral joint space narrowing shown bilaterally.

A January 2003 MRI scan of the right knee showed severe DJD of the right knee and an absence of the anterior horn and body at the medial meniscus.

A March 2003 VA medical record documents an impression of mild to moderate osteoarthrosis of both hips with moderate to moderately severe superolateral joint space narrowing and mild flattening of the articulating femoral heads.

A June 2003 VA medical record shows an impression of severe osteoarthritic change involving both hips.

In a September 2003 buddy statement, Mr. D.T., L.P.N stated that he never recalled seeing the Veteran participate in recreational activities due to problems with his back and knee pain.  He further stated that the limp that he used to see only once in a while now occurs daily unless the Veteran is putting forth effort not to.

The Veteran was provided with a VA examination for his right knee in December 2003.  The examination results notes constant pain, popping, locking, giving way, and slipping in the Veteran's right knee.  The examiner noted that the Veteran had total meniscectomy of the right knew which resulted in significant joint arthrosis including some medial joint collapse.  The examiner indicated that the Veteran has end stage DJD secondary to meniscectomy with significant evidence of DJD.

In August 2004, Dr. W.M. stated that he has known the Veteran for over four years as Medical Director and that, during this period of time, he has observed the Veteran have a persistent limp while he performed his daily patient care activities.
In a September 2004 private medical opinion, Dr. E.H. stated that he reviewed VA records, which indicated that DJD of both knees, both hips, and lumbar spine was present dating back to at least 1999.  Dr. E.H. then opined that the Veteran's "right knee DJD could reasonable have caused [the Veteran] to favor his right knee and thereby cause pain and increased wear and tear on the opposite knee, hips, and lower back."  Dr. E.H. further indicated that he was unaware of the exact timeline of the onset of these joint problems as they occurred prior to treating the Veteran.

The Board notes that Dr. E.H.'s September 2004 opinion is of diminished probative value as the private physician's opinion merely speculated that the Veteran's service-connected right knee disability "could reasonably have caused him to favor his right knee and thereby cause pain and increased wear and tear on the opposite knee, hips, and lower back."  See Obert v. Brown, 5 Vet. App. 30 (1993) (finding that a medical opinion expressed in terms of "may" also implies "may or may" and, therefore, is too speculative to establish medical nexus).  Although this opinion lacks probative value in establishing a nexus between the Veteran's current bilateral hip, left knee, and lower back disabilities and his service-connected right knee disability on its own, Dr. E.H.'s opinion does have probative value if other medical evidence of record shows that the Veteran did in fact favor his right knee.

The Veteran was provided with a VA examination in October 2004.  The Veteran stated that he keeps a piece of paper in his pocket so that when he feels that his hip and knee is going to go out he will drop the piece of paper on the floor to try to pretend that he is not falling due to his hip and knee problems.  He also reported that he has constant pain no matter what he is doing on a daily basis.  The Veteran indicated that he uses a cane for walking.

The examiner noted a diagnosis of severe bilateral DJD of the hips, DJD bilateral medial compartment of the knees, and mild lumbar spondylosis.  The examiner opined that it is less likely than not that the Veteran's bilateral hip, left knee, and back conditions are due to his service-connected right knee disability.  In support of this determination, the examiner stated that viewing the Veteran's hips and knees on radiographs appears to show some underlying congenital problem, which likely led to early degenerative joint disease.
The Board determines that the October 2004 VA medical opinion is inadequate as to the issue of whether the Veteran's bilateral hip, left knee, and back conditions were aggravated by his service-connected right knee disability.  When VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the October 2004 VA medical opinion is of diminished probative value.

The Veteran was provided with a VA examination in November 2004.  The Veteran stated that he has been told from doctors in the past that the problem in his low back is probably due to an architectural problem due to the painful right hip, right leg, left hip, and imbalance of the lumbar spine.  He noted his history of five surgeries on the right knee and an upcoming total knee replacement.

Upon examination, the examiner found that the Veteran's gait to be abnormal in that he limps a lot with the right leg and supports his body weight with his left leg when he walks.  The examiner noted that recent x-rays of the lumbar spine show minimal degenerative joint disease changes.  The examiner indicated that "in both hips, the situation is dismal" due to bone-to-bone in both hips.  The examiner's impression was that there is no evidence of neurological or orthopedic problems "per se."  He stated that the problem is so major in the right leg, he wonders if the Veteran's low back pain is the result of the problem in his right hip, rather than problems in the low back "that do not exist per se."

The Board notes that the November 2004 VA medical opinion is of diminished probative value as examiner merely speculated that the Veteran's low back pain is the result of a problem with his right leg and right hip.  See Obert, supra. 

The Veteran was provided with a VA examination in January 2005.  The examiner noted that the Veteran currently uses a cane for ambulation and wears a brace.  The examiner found a diagnosis of hypoesthesia of scar right knee, DJD of the right knee, and bilateral patellofemoral syndrome.  No medical opinion was provided.

In a June 2005 office consultation, Dr. K.N. stated that the Veteran "has a chronic situation as a result of problems with his knee joints, hip joints, which are causing him to have such an abnormal balance that it is making him have back pain and spasms."  He further opined that there was no point addressing the Veteran's back unless his basic foundation, which are his knees and hips, are fixed.

A June 2006 VA physical therapy record indicates that the Veteran does not currently have a leg length discrepancy or pelvic obliquity.  However, the Veteran was shown to have significant right knee pain and left piriformis/hip pain "which likely is causing [the Veteran's] current gait deformity.

In an April 2007 Report of Medical Evaluation, Dr. J.C. stated that the prognosis for the Veteran is poor.  He indicated that the Veteran has multiple symptoms that complicate his case and make evaluation very difficult.  Dr. J.C. indicated that he was unable to provide a simple answer to the question as to if the Veteran's right knee has caused some, any, or all of the symptoms and conditions of the neck, low back, and hips.  Dr. J.C. opined that the causation of these complaints were partially contributed by military life, employment activities, and poor genetics, but explicitly stated that he was unable to say that the right knee is the sole cause.  However, the examiner did indicate that he felt that the right knee contributes to some of the hip and low back complaints.

The Board notes that the April 2007 Report of Medical Evaluation is probative to the issue of whether the Veteran's right knee has contributed, in some fashion, to his bilateral hip and low back complaints.  However, on its own, it does not establish that the left knee, hip, or low back disabilities were caused or aggravated by the Veteran's service-connected right knee disability.  In fact, the examiner conceded that the Veteran had multiple symptoms that complicated the evaluation and made providing an opinion in regard to etiology difficult.

The Board obtained a VHA medical opinion in March 2009.  Dr. E.N.-F. opined that the Veteran's right knee injury sustained in service and the resultant right knee disability did not cause symptoms and/or arthritis in his left knee, bilateral hips, or back.  Dr. E.N.-F. stated that the Veteran has multiple sites of arthritic involvement, which makes it likely that the arthritis from which the Veteran suffers is a form of generalized osteoarthritis which is causing the deterioration of his hips, left knee, and his back.  Dr. E.N.-F. noted the possibility that the Veteran's hips may be affected by abnormal development, as documents in a July 1998 radiology report.

Dr. E.N.-F. further stated that it is unlikely that the Veteran's knee condition would cause his hip arthritis to progress faster than the changes occurring in the knee.  Thus, given that the hip arthritis is worse than the knee arthritis, Dr. E.N.-F. opined that it is likely that the degeneration of the Veteran's hips is a primary phenomenon rather than secondary to his knee disability.

Dr. E.N.-F. addressed the November 2004 VA medical opinion, where the examiner found no specific problem with the Veteran's back at that time and felt that his back symptoms were originating from his hips.  Dr. E.N.-F. reiterated that it is unlikely that the Veteran's right knee disability caused the degeneration of his hips and, therefore, Dr. E.N.-F. further opined that it is unlikely that the Veteran's right knee disability is causing the symptoms in his low back.

Dr. E.N.-F. stated that it is common for a limp from an arthritic hip to include a significant amount of "trunk-lean" to help reduce the forces on the hip and therefore the pain caused by it.  He noted the Veteran's August 2006 statement indicated that "my right knee is causing me to lean to the right, causing my skeleton to be off."  In response to this, Dr. E.N.-F. stated that a limp from a painful knee does not commonly involve any amount of trunk-lean and indicated that the leaning to which the Veteran is referring to is more likely because of his arthritic hip.

Finally, Dr. E.N.-F. stated that given the more severe involvement of the hips as well as the multi-joint arthritic involvement, he did not believe that the Veteran's right knee disability has caused significant worsening of his other joints, including his low back, hips, and left knee.  For the foregoing reasons, Dr. E.N.-F. opined that: (1) it is unlikely that a disorder of the bilateral hips, to include arthritis, is proximately due to the Veteran's service-connected right knee disability; (2) it is unlikely that a disorder of the bilateral hips, to include arthritis, has been chronically worsened by the Veteran's service-connected right knee disability; (3) it is unlikely that a disorder of the left knee, to include arthritis, is proximately due to the Veteran's service-connected right knee disability; (4) it is unlikely that a disorder of the left knee, to include arthritis, has been chronically worsened by the Veteran's service-connected right knee disability; (5) it is unlikely that a disorder of the low back, to include arthritis, is proximately due to the Veteran's service-connected right knee disability; and (6) it is unlikely that a disorder of the low back, to include arthritis, has been chronically worsened by the Veteran's service-connected right knee disability.

The Board notes that March 2009 VHA opinion is highly probative, as it represents the conclusions of a medical professional specializing in orthopedic surgery, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.

In a March 2013 private medical opinion, Dr. E.A. stated that he reviewed all relevant materials, including the Veteran's service treatment records, VA treatment records, private medical records, and prior medical opinions regarding the issue of service connection for the Veteran's left knee, both hips, and low back, resulting from his service-connected right knee disability.  Dr. E.A. opined that it is more likely than not that the Veteran's left knee, bilateral hip, and low back problems are related to his service-connected severe DJD of his right knee.

In support of this determination, Dr. E.A. first addressed the 2004 VA examination that raised the question of a pre-existing congenital anomaly at the lateral femoral condyles of both knees, which may have led to his DJD.  In his review of the imaging reports, Dr. E.A. located no such reference to a congenital anomaly at the knees.  Dr. E.A. noted that the Veteran was imaged by "at least three seasoned and respected VA staff radiologists," none of whom mentioned the presence of a congenital anomaly.  Therefore, Dr. E.A. concluded that the presence of such a condition would seem unlikely, at best.

Next, Dr. E.A. addressed the discrepancies between Dr. E.H.'s September 2004 opinion (opining that the Veteran's right knee DJD altered his gait over time and played a rule in the causation of his DJD in the hips, left knee, and low back) and Dr. E.N.-F.'s March 2009 opinion (opining that the Veteran's DJD was generalized and not specifically related to his ongoing right knee problems).  Here, Dr. E.A. noted that Dr. E.N.-F.'s opinion did not deal with the Veteran's symptoms or problems prior to 1998, and he further noted that the record documents the prescription for a right knee brace as early as 1978 and gait alteration over an extended period of time.  Dr. E.A. noted that the Veteran had provided him with a detailed occupational history post discharge and it did not document any specific injury to his joints during this work period.  Dr. E.A. also discussed the positive buddy statement from one of the Veteran's colleague referring to his increasing disabilities.  Lastly, Dr. E.A. discussed x-ray findings which also showed evidence of DJD at the right elbow and a heel spur, but indicated that these may be related to overuse involving gait alteration and the Veteran's use of a cane.

The Board notes that Dr. E.A.'s March 2013 opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.  Further, the medical opinion specifically addresses the other probative medical opinions of record.

The Veteran was provided with a VA examination in November 2013.

Regarding the Veteran's low back disability, the examiner opined that it is less likely than not (less than 50%) that the Veteran's low back condition have been caused by his service-connected right knee condition.  In support of this determination, the examiner indicated that the current examination showed that the Veteran's right knee is a minor contributor to his gait adaptation and extensive literature showing lumbar spine is a disease that is highly likely to have a primary origin.  The examiner did not provide an opinion regarding aggravation.  Regarding the conflicting medical evidence of record, the examiner stated that he reviewed the evidence and his medical opinion stands unchanged.

Regarding the Veteran's bilateral hip disability, the examiner opined that it is less likely than not that the Veteran's bilateral hip conditions have been caused by his service-connected right knee condition.  In support of this determination, the examiner indicated that the current examination showed that the Veteran's right knee is a minor contributor to his gait adaptation and extensive literature showing hip osteoarthritic disease is most likely to have a primary origin.  The examiner did not provide an opinion regarding aggravation.  Regarding the conflicting medical evidence of record, the examiner stated that he reviewed the evidence and his medical opinion stands unchanged.

Regarding the Veteran's left knee disability, the examiner opined that it is less likely than not that the Veteran's left knee condition have been caused by his service-connected right knee condition.  In support of this determination, the examiner indicated that the current examination showed that the Veteran's right knee is a minor contributor to his gait adaptation and extensive literature showing knee osteoarthritic disease is most likely to have a primary origin.  The examiner did not provide an opinion regarding aggravation.  Regarding the conflicting medical evidence of record, the examiner stated that he reviewed the evidence and his medical opinion stands unchanged.

The Board determines that the November 2013 VA medical opinions are inadequate for several reasons.  First, the examiner did not address the issue of whether the Veteran's bilateral hip, left knee, and back conditions were aggravated by his service-connected right knee disability.  Next, in support of his opinion, the VA examiner indicated that the "current examination" shows the right knee is a minor contributor to the Veteran's gait disturbance.  However, the examiner did not address the history of gait disturbance that was extensively outlined in the medical evidence of record.  The Board also notes that the examiner's findings seem to imply that gait disturbance is a viable source of the Veteran's current disabilities.

The November 2013 VA medical opinion is also inadequate, because the examiner merely stated that medical literature shows that the Veteran's arthritic conditions are likely of primary origin.  The examiner did not address how the literature was medically significant in this particular Veteran's case and failed to discuss the relevant history of right knee symptoms.  In fact, something as well documented in the medical evidence of record as the Veteran's medical history of his knee disability was merely stated by the examiner as "right knee hx of multiple surgeries for unk problems."  The examiner's failure to make it clear that he was aware of the medical evidence of record describing the early manifestations of the Veteran's knee disability casts doubt on whether his opinion was based on a full and accurate factual foundation.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (stating that "an opinion based on an inaccurate factual premise has no probative value.").

When VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, supra.  Therefore, the November 2013 VA medical opinions are of diminished probative value. 

The Veteran was provided with a VA examination in April 2016.  

Regarding the Veteran's left knee disability, the examiner opined that it is less likely as not (less than 50% probability) that the Veteran's left knee condition was caused by or aggravated by his service-connected right knee condition.  In support of this determination the examiner indicated that she agreed with the prior examiner's opinion that the right knee has not been a major contributed to gait adaptation and that knee osteoarthritic disease most likely has a primary origin.

Regarding the Veteran's bilateral hip disability, the examiner opined that it is less likely as not that the Veteran's right or left hip conditions are the result of his service-connected right knee osteoarthritis.  In support of this determination the examiner indicated that she agreed with the prior examiner's opinion based on review of the medical literature and examination of the Veteran.  She indicated that review of the medical literature does not show a causative effect of right knee osteoarthritis on development of severe bilateral hip osteoarthritis.

Regarding the Veteran's low back disability, the examiner opined that it is less likely as not that the Veteran's lumbar degenerative arthritis with bilateral lower extremity radicular symptoms is the result of his service-connected right knee osteoarthritis.  In support of this determination the examiner indicated that she agreed with the prior examiner's opinion based on review of the medical literature and examination of the Veteran.  She indicated that review of the medical literature does not show a causative effect of right knee osteoarthritis on development of lumbar spine arthritis.

The Board determines that the April 2016 VA medical opinions are inadequate for many of the same reasons the prior November 2013 medical opinions were.  First, the examiner did not address the issue of whether the Veteran's bilateral hip, left knee, and back conditions were aggravated by his service-connected right knee disability and simply stated that the Veteran's service-connected disability did not cause any of his other current conditions.  Next, in support of her opinion, the examiner indicated her agreement with the prior examiner's opinion that the Veteran's right knee has not been a major contributor to gait adaptation.  However, the April 2016 examiner similarly did not address the history of gait disturbance that was extensively outlined in the medical evidence of record.  Again, the Board notes that the examiner's findings seem to imply that gait disturbance is a viable source of the Veteran's current disabilities.

Similarly, the April 2016 VA medical opinion is also inadequate, because the examiner merely noted her agreement with the previous examiner's statement that medical literature shows that the Veteran's arthritic conditions are likely of primary origin.  This examiner did not address how the literature was medically significant in this particular Veteran's case and failed to discuss the relevant history of right knee symptoms.  When VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, supra.  Therefore, the April 2016 VA medical opinions are of diminished probative value.

Based on the foregoing evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record supports a finding that the Veteran's current left knee, bilateral hip, and lumbar spine arthritis are proximately due to or a result of his service-connected right knee disability.

The Board recognizes that there is evidence weighing both in favor and against the Veteran's claims of entitlement to service connection.  However, aside from the most probative evidence of record (i.e. Dr. E.N.-F.'s March 2009 opinion and Dr. E.A.'s March 2013 opinion), the other numerous medical opinions of record, which address the Veteran's left knee, bilateral hip, and low back disabilities in relation to his right knee disability, simply are either inadequate or are of diminished probative value.  After reviewing the two conflicting, yet equally probative, medical opinions of record, in relation to the other lay and medical evidence of record, the Board finds that the evidence is at least in equipoise.  Accordingly, the benefit of the double rule is applicable and, therefore, the Board grants the Veteran's claim of entitlement to service connection for left knee, bilateral hip, and low back arthritis as secondary to his right knee meniscectomy, traumatic arthritis.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Increased Rating for Mood Disorder

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.
Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, which means that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Veteran's service-connected mood disorder, secondary to his right knee disability, is currently assigned a 50 percent disability rating from August 20, 2012, and a 70 percent disability rating since April 30, 2016, under Diagnostic Code 9435.

A VA Suicide Screen in 2011 notes that the Veteran denied currently having thoughts of suicide or a plan to harm himself, as well as denied having thoughts or plans to harm or kill himself in the past year.

In May 2012 and November 2012 treatment notes, VA psychiatrist, Dr. S.K. noted that the Veteran denied paranoia, delusions, suicidal ideation, homicidal ideation and indicated that there were no deficiencies in the Veteran's long or short-term memory, attention, concentration, or ability to think abstractly.  The psychiatrist assigned a GAF score of 55 to 60.

In September 2013, the Veteran was provided with a VA examination.  The Veteran reported some social withdrawal due to anhedonia.  The examiner diagnosed the Veteran with mood disorder due to general medical condition and assigned a GAF score of 65.  The examiner indicated that the Veteran was affected by symptoms of depressed mood and disturbances of motivation and mood.  The examiner opined that the Veteran's diagnosis "is more likely than not related to pain and limitations associated with his degenerative disc disease and degenerative joint disease, including neck, lower back, hips, and knee."

The Veteran's level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In April 2016, the Veteran was provided with a VA examination.  The examiner diagnosed the Veteran with persistent depressant disorder related to chronic pain.  The examiner indicated that the Veteran was affected by symptoms of: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; and, difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner noted that the Veteran was neatly dressed and groomed, his speech was coherent and goal directed, and his thought process was linear and devoid of delusional content.  The examiner opined that the "Veteran continues to meet the criteria for persistent depressive disorder which is as least as likely as not related to his chronic pain."

The Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

Prior to April 30, 2016, in order to warrant an increased rating higher than 50 percent, under Diagnostic Code 9435, the evidence would need to show that the Veteran's mood disorder symptoms most closely approximates an occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

Here, the evidence of record establishes that the Veteran's mood disorder most closely approximates an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, which would warrant a 10 percent rating under Diagnostic Code 9435.  However, the Board will not reduce a disability rating below what is assigned by the RO, even when the Board disagrees with the rating assigned and finds that the evidence used by the RO in assigning a disability rating was incorrectly applied.  Accordingly, the medical evidence of record does not support an increased disability rating higher than 50 percent for the rating period from August 10, 2012 to April 30, 2016.

Since April 30, 2016, in order to warrant an increased rating higher than 70 percent, under Diagnostic Code 9435, the evidence would need to show that the Veteran's mood disorder symptoms most closely approximates a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Board concludes that the evidence of records supports a 70 percent rating, but no higher, under Diagnostic Code 9435 for the rating period since April 30, 2016.  As discussed above, the April 2016 VA examination documented a clear increase in the Veteran's persistent depressant disorder, which causes an occupational and social impairment in most areas due to symptoms including depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  However, despite this increase in symptomatology, there is no indication that the Veteran's mental disability has manifested into a total occupational and social impairment.  Thus, an increased disability rating higher than 70 percent is not warranted under Diagnostic Code 9435.

Accordingly, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, most closely and consistently approximates the 50 percent rating criteria, prior to April 30, 2016, and 70 percent rating criteria thereafter, in terms of severity, frequency and duration.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, an evaluation higher than 50 percent prior to April 30, 2016, and 70 percent rating criteria thereafter, is not warranted.

V. Extraschedular Consideration for Mood Disorder

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  After reviewing the evidence of record, the Board finds that the symptoms described by the Veteran, including difficulty in establishing and maintaining effective relationships, sleep impairment, depression, and mild memory impairment, fit squarely within the criteria found in Diagnostic Code 9435.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Accordingly, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative have alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

VI.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).

As of August 10, 2012, the Veteran is service-connected for right knee meniscectomy, traumatic arthritis, which is evaluated as 20 percent disabling; and mood disorder due to general medical condition, secondary to his right knee disability, which is evaluated as 50 percent disabling.  As the Veteran's two service-connected disabilities both result from the same etiology, they may be considered a single disability for TDIU purposes.  38 C.F.R. § 4.16 (a).  This disability combination results in a 60 percent rating.  Accordingly, the Veteran meets the schedular percentage requirement for entitlement to a TDIU as of August 10, 2012.

In light of the above grant of service connection for left knee, bilateral hip, and lumbar spine arthritis, the Board notes that the Veteran filed these claims of entitlement to service connection in August 2012.  As a result, their respective disability ratings would have no impact on whether the Veteran met the schedular percentage requirement for entitlement to a TDIU earlier than August 10, 2012.
The Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him for.  Specifically, during a November 2009 VA examination, the examiner opined that the Veteran is unemployable for any type of work which involves physical activity.  The examiner indicated that the Veteran could perform sedentary work, "particularly considering his level of education."  However, the Board notes that the Veteran's education was in nursing, a field which requires a specialized degree.  As the Veteran would be "unemployable for any type of work which involves physical activity," which would include nursing, because he would be unable to kneel or walk with patients and has trouble with prolonged sitting, the Board finds that there is no rationale given for how the Veteran's level of education would enable him to perform sedentary work.  Further, this examination did not take into consideration the Veteran's service-connected mental disability.

Accordingly, as the Veteran has credibly reported, and the medical evidence has duly noted, the occupational impairment resulting from the Veteran's service-connected mental disorder and right knee disability, the Board finds that an earlier effective date of August 10, 2012, but no earlier, for the award of a TDIU, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

1.  Entitlement to an earlier effective date of October 24, 1980, but no earlier, for a 10 percent disability rating for painful surgical scars, status-post right knee meniscectomy, is granted, subject to the laws and regulations governing the payment of monetary benefits.

2.  Entitlement to service connection for lumbar spine arthritis, to include as secondary to service-connected right knee meniscectomy, traumatic arthritis, is granted, subject to the laws and regulations governing the payment of monetary benefits.
3.  Entitlement to service connection for right hip arthritis, to include as secondary to service-connected right knee meniscectomy, traumatic arthritis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

4.  Entitlement to service connection for left hip arthritis, to include as secondary to service-connected right knee meniscectomy, traumatic arthritis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

5.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected right knee meniscectomy, traumatic arthritis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

6.  Entitlement to an initial evaluation greater than 50 percent prior to April 30, 2016, and 70 percent disabling thereafter, for mood disorder, is denied.

7.  Entitlement to an earlier effective date of August 10, 2012, but no earlier, for the award of a TDIU, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the findings from the Veteran's most recent April 2016 VA examination for his right knee disability and concludes that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159 (c)(4).

In September 2013, the Veteran was provided with a VA examination to address whether his diagnosed myoclonus was due to his service-connected disabilities, to include as secondary to medication taken to treat them.  The examiner indicated that he could not link the Veteran's myoclonus to any of the medicines prescribed to the Veteran, and noted that other diagnoses should be considered, such as restless legs with myoclonus.  The Board finds that this opinion is inadequate, because the examiner did not provide a sufficient rationale for his medical opinion.  On remand, the AOJ should provide the Veteran with a new examination to ascertain the nature and etiology of any diagnosed myoclonus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right knee meniscectomy, traumatic arthritis.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should provide the range of motion of the Veteran's right knee and comment on the degree of functional loss due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for any opinion given.

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any myoclonus that may be present.

The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

Following a review of the relevant medical evidence, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that any current myoclonus was caused or aggravated by any of the Veteran's service-connected disabilities, to include any of the medication taken to treat such disabilities.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


